Citation Nr: 0838586	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-33 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the right 
hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel








INTRODUCTION

The veteran's active military service extended from December 
1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service department records show that the veteran served 
in combat during World War II.  

2.  Service medical records confirm that the veteran was 
wounded in action, receiving a grenade shrapnel wound to the 
right calf in April 1945.  

3.  VA x-ray reports reveal findings of moderate degenerative 
arthritis of the right hip and early minimal degenerative 
arthritis of the left hip.  

4.  A VA medical opinion indicates that the veteran's right 
hip arthritis is not related to service, or combat injury 
during service, but rather a result of the natural ageing 
process.

5.  Other medical evidence relates the veteran's right hip 
arthritis to a combat injury during service.  


6.  The evidence is in equipoise as to the relationship 
between the veteran's active military service and his current 
right hip disability.  


CONCLUSION OF LAW

Arthritis of the right hip, was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107(b)(West 
2002);  38 C.F.R. § 3.303 (2007); Gilbert v. Derwinski,1 Vet. 
App. 49, 55 (1990)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

As another preliminary matter, the Board notes that, in July 
1987, the Board, in part denied service connection for 
"arthritis."  Since that time, the veteran has submitted an 
additional claim for service connection for a arthritis of 
the right hip.  A change in diagnosis, or specificity of the 
claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008).  In this case, the veteran's current 
claim for service connection for right hip arthritis was 
accompanied by VA medical evidence showing x-ray evidence of 
arthritis of the hips.  There was a complete lack of any 
medical evidence showing a diagnosis of arthritis at the time 
of the 1987 Board decision nor was it specifically claimed by 
the veteran.  Accordingly, the Board finds that the veteran's 
current claim, based on an actual medical diagnosis of 
arthritis of the right hip, taken alone, states a new claim.  
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996). 
Therefore, the claim for service connection for arthritis of 
the right hip must be adjudicated as a new claim on the 
merits.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  

Arthritis  may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  However, the Board notes that there 
is no medical evidence showing any diagnosis of arthritis 
within the first year after the veteran separated from 
military service.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran's service personnel records reveal that he served 
in combat during World War II in the European Theater of 
Operations.  He was awarded the Combat Infantryman's Badge 
and the Purple Heart.  Service medical records reveal that 
the veteran was wounded in action in April 1945, receiving a 
grenade shrapnel wound to the right calf area.  

In April 2006, VA x-ray examination of the veteran's hips was 
conducted.  X-ray examination of the hips revealed moderate 
degenerative arthritis of the right hip and minimal 
degenerative arthritis of the left hip.  X-ray examination of 
the veteran's pelvis revealed similar findings.  

In March 2007, a VA Compensation and Pension examination of 
the veteran was conducted.  The veteran reported developing 
arthritis in the right hip in the 1980s.  The examining 
physician's diagnosis was "early osteoarthritis right hip 
secondary to normal aging process."  The examiner's medical 
opinion was that the right hip arthritis was not related to 
the right calf shrapnel wound or to service, but the result 
of the natural aging process. 

In his July 2007 notice of disagreement, the veteran provided 
additional information related to the combat wound he 
incurred during service.  He stated that besides being hit by 
grenade shrapnel, he was thrown to the ground on his right 
side and rendered unconscious for a period of time.  

In August 2007, the veteran's private treating physician 
submitted a letter which stated the medical opinion that the 
veteran's right hip arthritis "may be the direct result of 
the trauma received in a grenade blast injury in 1945."

In March 2008, the veteran was seen by VA in part complaining 
of chronic pain in the right hip.  It was noted that 
following a World War II grenade explosion, the veteran 
reportedly had chronic pain and swelling in the joint.  The 
assessment was "[c]hronic rt hip pain . . . secondary to 
trauma."
In the case of any veteran who engaged in combat with the 
enemy in active service, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 
1154(b). This provision is intended to lighten the 
evidentiary burden of a veteran who claims a disease or 
injury was incurred in or aggravated by combat service.  
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); 
see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 
1994).  

The veteran's service medical records confirm he was wounded 
in action by a grenade blast and had shrapnel wounds to his 
right calf.  His accounts that the force of the blast of this 
grenade throwing him to the ground injuring his right hip are 
consistent with the circumstances, conditions, or hardships 
of his combat service.  Accordingly, the Board accepts that 
such an injury to the right hip did occur during combat 
during the veteran's period of active service.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The evidence of record reveals that the veteran was wounded 
in action during service.  The Board accepts the veteran's 
account that the blast of the grenade did throw him to the 
ground on his right side, injuring his right hip.  The VA 
medical opinion of record indicates that the veteran's right 
hip arthritis is the result of the natural aging process 
while the private medical opinion indicates that the 
veteran's right hip arthritis may be the result of the combat 
injury in 1945 and the VA treatment record indicates that he 
has right hip pain due to the inservice-trauma.  The Board 
notes that the x-ray evidence of record does indicate a 
greater degree of degenerative arthritis in the right hip 
rather than in the veteran's left hip.  This tends to support 
the assertion that the right hip arthritis is, at least in 
part, a result of some trauma that the left hip was not 
exposed to.  As such, there is at least an approximate 
balance of positive and negative evidence regarding the 
relationship of the current right hip arthritis to service 
based upon the medical opinions of record.  The balance may 
even tip in favor of the veteran if the difference in the 
degree of arthritis shown on x-ray examination is considered.  
Nevertheless, even if the medical evidence is in equipoise, 
the Board must give the benefit of the doubt to the claimant.  
Accordingly, service connection for arthritis of the right 
hip is granted.  


ORDER

Service connection for degenerative arthritis of the right 
hip is granted.  




____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


